Case 18-34214-bjh11 Doc 79 Filed 05/13/19          Entered 05/13/19 16:42:33        Page 1 of 4



ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


IN RE:                                      §
                                            §
NOBLE REY BREWING CO., LLC                  §       CASE NO 18-34214
                                            §
                                            §

          EMERGENCY MOTION TO COMPEL COMPLIANCE WITH SALE ORDER


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:


         COMES NOW, Noble Rey Brewing Co., LLC.(“Debtor”) in the above-styled and

numbered cause, and files this its Emergency Motion to Compel Compliance with Sale Order

("Motion"), and in support thereof would respectfully show unto the Court as follows:

         1.    On or about December 19, 2018 Debtor filed its Voluntary Petition for relief

under Chapter 11 of the United States Bankruptcy Code and has continued in possession of its

property and operation of its business as a Debtor-in-Possession pursuant to §§ 1107 and 1108 of

the Bankruptcy Code.

         2.    The Debtor operated a brewery with two locations in Dallas, Texas.

         3.    The Debtor determined that it was unable to continue operations and chose to sell
Case 18-34214-bjh11 Doc 79 Filed 05/13/19              Entered 05/13/19 16:42:33       Page 2 of 4



its assets.

        4.     The Debtor received an offer from Craft Equipment, LLC (“Craft”) for the sale of

the Debtor’s assets. The offer was originally incorporated into the Debtor’s proposed Plan of

Reorganization (“Plan”).

        5.        Under the terms of the Plan, the offer from Craft was subject to higher and better

bids.

        6.     The Debtor received interest in the assets from other parties and an auction was

conducted.

        7.     After the auction, Craft remained the high bidder from the assets.

        8.     At a hearing on the approval of the disclosure statement and confirmation of the

Plan, the Court did not approve the disclosure statement at that time, however, the Court

indicated that the Debtor could seek to have the sale approved.

        9.     The Debtor filed a Motion to Ratify the Sale, and on April18, 2019 the Court

approved a Sale of the Debtor’ assets to Craft for $300,000 (“Purchase Price”). A copy of the

Sale Order is attached hereto as Exhibit A.

        10.    The Debtor’s lease at its facility where the majority of the assets were located was

ending, by Court Order, on April 30, 2019.

        11.    Based upon the understanding that the Asset Purchase Agreement was being

finalized and to decrease the overall administrative expenses, the Debtor allowed Craft take

possession of the assets.

        12.    Craft now has possession of the assets but has failed and refused to pay the

Purchase Price.

        13.    Craft asserts that its agreement to purchase the assets was contingent on a
Case 18-34214-bjh11 Doc 79 Filed 05/13/19              Entered 05/13/19 16:42:33         Page 3 of 4



consulting agreement with the former owner of the Debtor.

        14.        The Debtor disagrees and would show that there was no contingency concerning

the consulting agreement. In fact, there is no mention of any contingency in the Sale Order.

        15.        Craft now has the Debtor equipment and has failed and refused to pay the

Purchase Price.

        16.        The Debtor seeks an order from this Court ordering Craft to pay the

Purchase Price to the Debtor.

        WHEREFORE, PREMISES CONSIDERED, Debtor, Noble Rey Brewing Co., LLC.

respectfully pray this Honorable Court enter an Order Compelling Craft to Pay the Purchase

Price, and for such other and further relief, at law or in equity, to which Debtor may show itself

justly entitled.



                                                Respectfully submitted,



                                                ERIC A. LIEPINS, P.C.
                                                12770 Coit Road, Suite 1100
                                                Dallas, Texas 75251
                                                (972) 991-5591
                                                (972) 991-5788 - fax


                                                BY: /s/ Eric Liepins_____
                                                        ERIC A. LIEPINS, SBN 12338110


                                     CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was sent to Craft
by and through it attorney of record Scott Lawrence via ECF and to all creditors and the United
States Trustee, United States mail on this the 13th day of May 2019.
Case 18-34214-bjh11 Doc 79 Filed 05/13/19   Entered 05/13/19 16:42:33   Page 4 of 4



                                     __/s/ Eric Liepins______
                                     Eric A. Liepins
